Citation Nr: 1507830	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  10-44 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to November 1973.  The Veteran died in August 2007, and the Appellant is the Veteran's surviving spouse.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include a transcript of the November 2014 Board hearing presided over by the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's certificate of death states that the Veteran died in August 2007 at Abbey Hospice.  The immediate cause of death was cardiorespiratory failure, with onset five minutes before death, and the cardiorespiratory failure was due to lung cancer, with onset two years before death.  The Veteran was not service-connected for a disability at the time of his death.  

The Appellant, through her representative, contends that the Veteran's cardiorespiratory failure and lung cancer was a result of his alleged exposure to herbicides during his period of service in Thailand.  See November 2014 Board hearing at p. 3-4.  The Veteran's service personnel records show that he served on the U-Tapao Air Force Base, Thailand as a vehicle repairman and construction equipment mechanic from September 1971 to September 1972, or, alternatively, from November 1971 to November 1972.  

The record includes an undated VA Memorandum, citing to the Project CHECO Southeast Asia Report: Base Defense in Thailand, that states that there are no records of tactical herbicide spraying in Thailand after 1964. While the Thailand CHECO Report does not report the use of tactical herbicides on allied bases in Thailand, it does indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters. Therefore, if a Veteran's military occupational specialty or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides. Security police units were known to have walked the perimeters, especially dog handlers. However, as noted above, there are no records to show that the same tactical herbicides used in Vietnam were used in Thailand.  The Memorandum states that only commercial herbicides that would have been approved by the Armed Forces Pest Control Board were used within the Thailand base, such as small-scale brush or weed clearing activity along the flight line or around living quarters.  The Memorandum reiterated that there are no records of such activity involving tactical herbicides.  See also M21-1MR, IV.ii.2.C.10.r. 

As there is no confirmation of the use of tactical herbicides, (i.e., those herbicides specifically listed at 38 C.F.R. § 3.307 (a)(6)), presumptive service connection is not available.  However, the Appellant submitted a map of the U-Tapao Air Force Base, circa 1972, that shows that the airmen barracks were situated next to the base perimeter on the southwest side of the base.  This evidence tends to indicate that the Veteran was exposed to non-tactical (commercial) pesticides and herbicides.  
Based on the evidence, it is unclear whether the Veteran's lung cancer and cardiorespiratory failure were etiologically related to exposure to non-tactical (commercial) pesticides and herbicides.  Accordingly, a VA medical opinion should be obtained to determine whether the Veteran's lung cancer and cardiorespiratory failure were etiologically related to in-service exposure to non-tactical (commercial) pesticides and herbicides.  See DeLaRosa v. Peake, 505 F.3d 1319 (Fed. Cir. 2009); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2009).  

The Appellant has not been provided notice regarding how to substantiate the claim for service connection for the cause of the Veteran's death, as is required under Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).  Also, treatment records regarding the Veteran's lung cancer and cardiorespiratory failure, to include the terminal treatment records, are not associated with the record, and attempts should be made to obtain these records.  38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1. Provide to the Appellant appropriate notice regarding how to substantiate the claim for service connection for the cause of the Veteran's death, as is required under Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).  

2. Contact the Appellant and request that she submit or authorize the release of (a) the terminal treatment records from Abbey Hospice, and (b) any other treatment records pertinent to lung cancer, to include records from Newton General.    

Request that she authorize the release of any non-VA treatment records.
3. Obtain all outstanding relevant VA treatment records.  
Associate any records obtained with the claims file.

4. After completing the above development, obtain a VA medical opinion.  Make the claims file available to the examiner for review of the case.  The examiner is asked to note that this case review took place.  

Ask the examiner to provide an opinion regarding whether it is at least as likely as not (50 percent probability) that the Veteran's lung cancer and/or cardiorespiratory failure was etiologically related to service, including as a result of the Veteran's in-service exposure to non-tactical (commercial) pesticides and herbicides when serving in Thailand from approximately September 1971 to November 1972.  

The examiner's attention is invited to the following: service treatment records dated in May 1973, noting positive GNID, and in March and October 1973 for bilateral feet bacterial infections; Appellant's report that in the summertime, the Veteran used to break out with big blisters all over his body, and the Veteran alleged that it came from when he was in Thailand.  The Appellant stated that due to these big blisters, the Veteran could not stand to put on clothes or shoes, and they filled his whole body.  See November 2014 Board hearing at p. 4-5.  

Provide a complete explanation for all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Appellant and her representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

